Citation Nr: 0531821	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-16 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including cervical spine stenosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1996.  

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge (VLJ) 
at the RO.  A transcript of the hearing has been prepared and 
is associated with the veteran's VA claims folder.  

On March 3, 2005, the Board requested an opinion from an 
independent medical expert (IME), pursuant to 38 U.S.C.A. 
§ 7109 and 38 C.F.R. § 20.901.  In May 2005, the veteran and 
his representative were provided with a copy of the March 31, 
2005 IME opinion and were offered the opportunity to submit 
additional evidence or argument in accordance with 38 C.F.R. 
§ 20.903(a) (2005).  No response was received.  Thus, the 
Board will proceed with consideration of the appeal based on 
the evidence of record.  


FINDINGS OF FACT

1.  A cervical spine disability was not identified in 
service.

2.  The most probative evidence of record indicates that the 
veteran's current cervical spine disability is not causally 
related to his active service or any incident therein, but 
rather developed after a post-service motor vehicle accident.




CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R.§§  3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for cervical spine stenosis, 
which he contends was present during service and continues to the 
present day.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, in June 2001 and May 2002 
rating decisions, in an October 2002 statement of the case, 
and in a June 2003 supplemental statement of the case, the 
veteran was notified of the substance of the pertinent law 
and regulations and of the particular deficiencies in the 
evidence with respect to his claim.  In addition, letters 
were sent to the veteran in April 2001 and March 2002 which 
were specifically intended to address the requirements of the 
VCAA.  Those letters informed the veteran of the elements 
required to establish a claim for service connection.  See 
e.g. the March 25, 2002, VCAA letter, page 1.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The April 
2001 VCAA letter informed the veteran that VA "must make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  The RO also informed the veteran that VA 
would provide him with a medical examination or obtain a 
medical opinion.  See the April 6, 2001 VCAA letter, page 2.  
In addition, the June 2003 supplemental statement of the case 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.159, which specifically delineate VA's VCAA duties.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The April 2001 and March 2002 VCAA 
letters both informed the veteran of the information and 
evidence he was responsible for submitting.  For example, the 
March 2002 VCAA letter advised the veteran he should provide 
"information on any additional treatment or evidence not 
previously identified."  

Finally, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The March 2002 letter requested that the veteran:  "tell us 
about any additional information or evidence that you want us 
to try to get for you."  See the March 25, 2002, VCAA 
letter, page 2.  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the correspondence referenced above, 
including the April 2001 and March 2002 VCAA letters, 
properly notified the veteran of the information, and medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the April 2001 and March 2002 VCAA 
letters expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
adjudicated by the RO in June 2001, prior to the expiration 
of the one-year period following the April 2001 notification 
of the veteran of the evidence necessary to substantiate a 
claim of service connection, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the VCAA letter sent to the veteran, although 
requesting a response within thirty days, expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
That one year period has since elapsed.  

The Board further notes that the record does not show, nor 
does the veteran contend that any error with respect to the 
timing of the VCAA notices described above has resulted in 
prejudice to him.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (holding that due process concerns with 
respect to VCAA notice must be pled with specificity).  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records are on file, as are all post-service medical 
records specifically identified by the veteran.  The is no 
indication that relevant evidence exists which has not been 
associated with the veteran's claims folder, nor has he so 
contended.  

In addition, the veteran has been afforded a VA medical 
examination in connection with his claim.  Moreover, 
consistent with VA's duty to assist, in March 2005, VA 
obtained an IME opinion.  Because the IME opinion provides 
the necessary information on which to render a decision in 
this case, the Board finds that an additional examination or 
opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  Again, neither the veteran nor his representative 
has argued otherwise.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As set forth above, in February 2004, 
the veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing has been prepared and is associated 
with the veteran's VA claims folder.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see also Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has held that in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Factual Background

The veteran's service medical records show that in May and June 
1996, he was seen in connection with his complaints of neck and 
right shoulder pain.  He claimed that his symptoms had been 
present for the past six months, but he denied a history of 
trauma or injury.  The assessment was "upper trap. strain".  
The remaining service medical records are negative for pertinent 
complaints or abnormalities.  

In September 1996, following his separation from service, the 
veteran submitted an application for VA compensation 
benefits, seeking service connection for several 
disabilities, including a right shoulder disability.  His 
application, however, is silent for any mention of a cervical 
spine disorder.

Medical evidence received in support of the veteran's claim 
is likewise negative for complaints or findings of a cervical 
spine disorder.  For example, the veteran was afforded a VA 
medical examination in March 1997, at which the orthopedic 
component was "completely normal" and no pertinent 
neurologic abnormalities were identified.  Likewise, VA 
clinical records, dated from December 1996 to July 2000, are 
negative for any complaints or findings of a cervical spine 
disorder.  

In May 2001, the veteran submitted a claim of service 
connection for spinal stenosis, claiming that such disability 
"began in military service and still exists."  
In support of his claim, the veteran submitted various 
clinical records showing treatment for a cervical spine 
disability.  

In pertinent part, these records include a detailed assessment of 
the veteran by J.E.H., M.D., dated September 25, 1999.  Dr. 
J.E.H. noted that the veteran had been rear-ended in a motor 
vehicle accident in January 1999 and "gave an approximately nine 
month history" of pain in the cervical and right shoulder 
region.  He noted that September 1999 MRI testing had shown that 
the veteran had a congenitally narrow spinal canal most narrowed 
at C4-5 and C6-7.  He believed that the veteran was experiencing 
recurrent neck, shoulder, and right upper extremity pain as a 
result of C4-5 and C6-7 central spinal stenosis.  

A November 2001 MRI report shows a diagnosis of right-sided 
disc herniation at the C6-7 level.  

In a November 2001 medical opinion, Dr. J.E.H. noted that the 
veteran had reported pain and right upper extremity weakness 
while he was in the military.  Dr. J.E.H. stated that "The 
natural history of cervical stenosis is one of slow progression 
and it is very likely that this patient has had the stenosis to 
some degree for years, perhaps even a decade."  

On March 27, 2002, surgery was performed by Dr. J.E.H.  The 
operative report notes pre and postoperative diagnoses of 
intractable right upper extremity radiculopathy due to right 
foraminal C6-7 herniated disc.  

In an April 2002 letter, the veteran's spouse indicated that 
the veteran he had suffered from neck and right shoulder pain 
since 1990 and had recently undergone surgery.

In August 2002, Dr. J.E.H. provided a medical nexus opinion 
linking the veteran's complaints in service in 1996 to the 
currently diagnosed cervical stenosis.  Specifically, Dr. J.E.H. 
indicated that he had reviewed military medical records showing 
that the veteran complained of symptoms which could be consistent 
with his surgical pathology as far back as 1996.  Dr. J.E.H. 
indicated that "[t]he symptoms of pain in [the veteran's] neck, 
shoulder and arm, along with numbness and weakness, are 
compatible with cervical stenosis to a degree that [the veteran] 
had preoperatively, and they even were consistent with a lesser 
degree of stenosis that could have existed in 1996."  

The veteran underwent VA medical examination in February 2003.  
He claimed that in 1990 or 1991, he woke up with neck and right 
scapular pain.  He claimed that the condition worsened in 1994 
when he began having spasms.  He admitted to having been involved 
in a motor vehicle accident in January 1999, although he denied a 
history of neck injury in that accident.  After examining the 
veteran and reviewing his claims folder, the VA examiner 
diagnosed herniated nucleus pulposus of the cervical spine, 
status post fusion at C-7, with residual spinal stenosis.  The 
examiner indicated that it was his opinion that it is less likely 
than not that the veteran's current cervical spine disability was 
causally related to his active service.  He noted that there was 
no history of trauma while in service.  The examiner further 
noted that the veteran had been involved in a motor vehicle 
accident in January 1999.  

In a February 2004 opinion, C.H., D.C., indicated that she had 
treated the veteran for soft tissue injuries resulting from a 
January 1999 motor vehicle accident, including cervical 
sprain/strain.  She noted that she had reviewed the veteran's 
medical records and had concluded that "it is more likely than 
not that his condition of cervical spinal stenosis manifested 
during the time that he was on active military duty."  She 
indicated that she believed that the veteran's current symptoms 
were due to his cervical spinal stenosis and were not related to 
the cervical injury he sustained in the January 1999 motor 
vehicle accident.  

At his February 2004 Board hearing, the veteran testified 
that he first began to experience pain in his right arm, 
shoulder, and neck area in the early 1990's.  He stated that 
the pain gradually developed.  He also testified that he had 
been involved in a traffic accident in 1993 in which he was 
hit from the rear by another vehicle.  The veteran indicated 
that his lawyer sent him to a neurosurgeon who prescribed a 
muscle relaxant and steroid injections.  The veteran claimed 
that following the treatments, his symptoms resolved somewhat 
until approximately one year later when he developed 
progressive pain.  The veteran acknowledged that he had been 
involved in another, allegedly less severe automobile 
accident in January 1999, which he described as "basically a 
fender-bender".  

Given the conflicting medical opinions in the record on 
appeal, in March 2005, the Board requested an opinion from an 
independent medical expert, J.L.E., M.D., Professor and 
Chairman of the Department of Orthopaedic Surgery and the 
University of South Carolina School of Medicine.  
Specifically, the Board sought an opinion as to whether it is 
as likely as not that the veteran's current cervical stenosis 
is related to his military service.  

In a March 2005 opinion, after reviewing the evidence of 
record in detail, Dr. J.L.E. reached the following 
conclusions:

1.	There is no documented evidence that this veteran has or 
ever had congenital spinal stenosis, as such evidence 
must be based on documented spinal canal diameter 
measurements.  While statements in the chart available 
for review are made that this veteran had congenital 
spinal stenosis at two levels of the cervical canal, no 
evidence of canal measurements exists in the written 
documents to support those statements.  Such 
measurements must include measuring the spinal canal in 
relationship to the vertebral body width and 
establishing a ratio, in which a measurement of less 
that 0.80 is significant, (Torg), or the cervical spine 
sagital diameter, (Eismont).  No measurements were ever 
found in the written records to establish a diagnosis of 
congential spinal stenosis.  Repeated evidence exists to 
confirm that this veteran's cervical disc disease after 
his accident in 1999 caused his symptoms.  

2.	There are multiple sites of documentation on the records 
available that provide evidence that this veteran did 
not have any permanent changes in his cervical spine 
neurologic condition until the MVA event in January of 
1999.  All findings in the chart prior to 1999 document 
transient events that responded to nonoperative, medical 
and rehabilitations measures.  The evidence also shows 
that this veteran had normal findings on repeated 
neurologic exams of the head/neck and upper extremity 
before the MVA 1999.

3.	There is documented evidence that the neurosurgeon that 
operated on this veteran on 3/27/02 found only a 
herniated disc at C6-7 and did not record any other 
findings, especially spinal stenosis at any level.  From 
the evidence, found in the neurosurgeon's operative note 
of 3/27/02, this veteran's operative procedure addressed 
an acquired and temporary spinal condition caused by the 
ruptured disc at C6-7.  

4.	The radiologist's report of the MRI of 9/10/99 is 
contradictory in itself, does not provide any evidence 
to document a congenital spinal stenosis and is not 
substantiated by the radiology report of 10 Nov 2001.  

5.	The evidence based material found on review of the 
radiology reports shows no significant progression of 
canal spondylosis (arthritis) over a two year period.  

6.	There is no evidence in the available records that this 
veteran's current cervical spine condition is related to 
his military service, or congenital spinal stenosis.  
There is evidence that his current cervical spine 
condition is related to the MVA in 1999 and the 
subsequent operative procedure on 3/27/02.

Analysis

The veteran in essence contends that he developed a cervical 
spine disability in service, as evidenced by service medical 
records showing complaints of neck and right shoulder pain.  

As has been discussed above, in order for service connection to 
be granted, three elements must be met: (1) current disability; 
(in-service incurrence of disease or injury; and (3) medical 
nexus.  The Board will address these in turn.

With respect to element (1), current disability, the record is 
replete with recent references to a cervical spine disability, of 
such severity that a cervical spine fusion was performed by Dr. 
J.E.H. in March 2002.

Turning to element (2), in-service disease or injury, as set 
forth above, the veteran's service medical records document 
complaints of shoulder neck pain in 1996.  A cervical spine 
disorder, however, was not identified.  Rather, the veteran 
was diagnosed as having a strain of the upper trapezius.  In 
any event, the Board believes that element (2) has been 
satisfied to the limited extent that there were complaints of 
neck pain during service.  

The Board specifically finds that there is no evidence of 
arthritis of the cervical spine within the one year 
presumptive period after service.  The post-service medical 
records are negative for notations of a cervical spine 
disability for several years after the veteran's separation 
from service.  Indeed, the veteran underwent VA medical 
examination in March 1997, within one year after leaving 
service in July 1995,  which was pertinently normal.  Based 
on the evidence set forth above, it cannot be concluded that 
a chronic cervical spine disability was present in service or 
within the first post-service year.

This brings the Board to crucial element (3), medical nexus.  
The veteran contends that the neck and shoulder pain in 
service constituted the onset of his current cervical spine 
disability.  The opinions of Dr. J.E.H., M.D. and C.H., D.C. 
support this position.  There are, however, opinions against 
the claim.

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The credibility and weight to be attached to the 
various medical opinions is within the province of the 
adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

As set forth above, Dr. J.E.H. and Dr. C.H. have provided 
opinions to the effect that the veteran's cervical spinal 
stenosis was incurred in service.  Dr. J.E.H. reasoned that 
spinal stenosis was a slowly progressing condition and that the 
veteran's in-service symptoms of neck and shoulder pain were 
"compatible with a degree of stenosis that could have existed in 
1996."  However, Dr. J.E.H. failed to address all the evidence 
of record, including the fact that the record contains no 
clinical findings of a cervical spine disability until after the 
January 1999 motor vehicle accident.  

Dr. C.H. likewise opined that "it is more likely than not that 
[the veteran's] condition of cervical spinal stenosis manifested 
during the time that he was on active military duty."  After 
carefully considering this opinion, the Board concludes that its 
probative value has been greatly reduced by the fact that she 
provided no rationale for her opinion.  The Court has held that a 
bare conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  

On the other hand, in February 2003 a VA medical examiner 
concluded, after examining the veteran and reviewing his claims 
folder, that the veteran's current cervical spine disability was 
less likely than not related to his active service.  The VA 
examiner reasoned that there was no history of trauma while in 
service, and further noted that the veteran had been involved in 
a motor vehicle accident in January 1999, after which a cervical 
spine disability was identified.  

Likewise, in a lengthy March 2005 opinion, after reviewing 
the evidence of record in detail, Dr. J.L.E. concluded that 
the veteran's current cervical spine disability was not 
related to his military service.  Rather, Dr. J.L.E. 
concluded that the evidence indicated that such disability 
was related to the January 1999 motor vehicle accident and 
the subsequent operative procedure in March 2002.

The Board finds this IME opinion persuasive and assigns it 
great probative weight.  The opinion was rendered by a 
disinterested specialist who is Chairman of the Department of 
Orthopaedic Surgery of a well-known medical school.  See 
Black v. Brown, supra.  Dr. J.L.E. reviewed the entire claims 
folder in detail, made specific reference to the evidence of 
record and the contentions of the veteran, and gave a 
considered rationale for his unqualified opinion.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  

The Board notes that the IME opinion, as well as the February 
2003 VA medical opinion, appears to be consistent with the 
evidence of record, which is negative for clinical findings 
of a cervical spine disability until after the January 1999 
motor vehicle accident.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) 
[in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole]. 

In particular, VA clinical records dated from December 1996 
are entirely negative for any complaints or findings of a 
cervical spine disorder.  As was noted above, the March 1997 
VA examination was pertinently negative.  The first post-
service notation in the medical evidence of record of a 
cervical spine disability was not until September 1999.  At 
that time, he indicated that his symptoms of cervical spine 
pain had been present for approximately nine months, 
apparently coincident with a January 1999 automobile.  

Although the veteran now claims that he has experienced 
cervical spine pain on a continuous basis since service, the 
record does not support his contentions in this regard.  The 
Board finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the veteran.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Although taking into 
consideration the statements the veteran has made in 
connection with his claim for VA benefits, the Board has 
places greater weight on the objective medical evidence, 
which is pertinently negative.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]. 

Based on the foregoing analysis, the Board finds that the IME 
and VA opinions, which appear to be congruent with the 
objective clinical evidence of record, outweigh the opinions 
provided by the two Drs. H.  Taken as a whole, record shows 
that a cervical spine disability was not identified during 
the veteran's active service or within the first post-service 
year.  Moreover the most probative evidence of record 
indicates that the veteran's current cervical spine 
disability is not causally related to his active service or 
any incident therein but rather can be traced to the January 
1999 motor vehicle accident.

The veteran in essence has recently contended that he had had 
cervical spine pain continually since leaving service.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology. 
However, as discussed above there is no objective medical 
evidence of a cervical spine problem in service or until the 
post-service 1999 motor vehicle accident.  Supporting medical 
evidence is required. See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
[while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, in a merits context, 
the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.]  

The objective record in this case discloses a span of 
approximately 3 years after service without any clinical 
evidence to support the veteran's current claim of a 
continuity of cervical spine symptoms.  By his own account at 
the time, his symptoms began at the time of the rear end 
collision in January 1999.  To the extent that the Board must 
choose between the veteran's current statements, made in 
connection with his claim for VA benefits, and his previous 
statements, made in connection with medical treatment, it 
chooses the latter.  See Cartright, supra. 

In summary, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a cervical spine disability, 
including cervical spinal stenosis.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability, including cervical spinal stenosis, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


